DETAILED ACTION
This office action is in response to the amendment filed on 06/08/2021.
Drawings
The drawings were received on 06/08/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “determining, by means of the pre-modulator, a load flow direction of a power converter load flow from an arm current of the power converter configuration and a direct current on a direct-voltage side” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 8 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “an energy specification for a total energy of the switching modules of the first type that is to be set is provided at an output of the energy regulator; transmitting the energy specification to the pre-modulator; and apportioning the voltage setpoint value in dependence on the energy specifications” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 11 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “determine, by means of said pre-modulator, a load flow direction of a power converter load flow from 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0076321, US 2017/0163171, and US 2017/0054294 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838        

/KYLE J MOODY/Primary Examiner, Art Unit 2838